 ARD DRILLING CO.Ard Drilling CompanyandLocal 826,InternationalUnionofOperatingEngineers,AFL-CIO,Petitioner.Case 16-RC-4778January 8, 1969DECISION ON REVIEW ANDCERTIFICATION OF REPRESENTATIVEBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn May 24, 1968, the Regional Director forRegion 16 issued a Supplemental Decision andOrder in the above-entitled proceeding in which hesustainedoneandoverruledfiveof the sixchallenges to ballots cast in the election theretoforeconducted' and ordered the ballots of the five votersinvolved to be opened and counted. Thereafter, inaccordancewith the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theEmployer filed a timely request for review ofsuch Supplemental Decision on the grounds that theRegionalDirectormade substantial errors in hisfindings of fact and application of policy and thatcompelling reasons- existed for reconsideration ofpolicy. By telegraphic order dated July 15, 1968, theNational Labor Relations Board denied the requestfor review in all respects except the overruling of thechallenge to the ballot of L.D. May, as to whichaction the Board reserved ruling pending issuance ofa revised tally of ballots.On July 23, the Regional Director issued a revisedtallywhich showed that 18 valid ballots were castfor,and 17 against, the Petitioner. The oneremaining challenge to May's ballot thus becamedeterminative of the results. The Board thereuponconsidered the Employer's request for review as tothe overruling of May's challenge and on September3, 1968, by telegraphic order, granted review. TheBoardwasadvisedadministrativelythatthePetitionernotifiedtheRegionalDirectoronSeptember 4, and the Employer on September 6, byletter, that it adopted the Employer's position withrespect to the eligibility of May. Thereafter, theEmployer filed a motion for reconsideration of theBoard's earlier denial of its request for review as tomatters other than the eligibility of May.2Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the Regional Director'sSupplemental Decision, the request for review, andthe entire record as to May's eligibility, and makes'The tally of ballots for the election showed that of approximately 75eligible voters, 37 cast ballots, of which 14 were for, and 17 against, thePetitioner, and 6 were challenged. The Employer filed objections to theconduct of the election which it subsequently was permitted to withdraw'By telegraphic order dated November 20, 1968, the Board denied themotion for reconsideration as raising nothing not previously considered.35the following findings:May was challenged by the Employer on theground that at the time of the election he wasineligible for rehire and therefore had no expectancyof continued employment. As found by the RegionalDirector,May commenced working for theEmployer on December 1, 1967, and stopped onJanuary 14, 1968, when the well on which he wasworkingwascompleted.AccordingtotheEmployer's practice, a copy of May's employmentapplication was sent to the Industrial Foundation, anonprofit organization created to check employmentapplications for accuracy, with particular referenceto claims on public record for personal injuries, andto report thereon. Sometime in late January or earlyFebruary 1968, the Employer, in checking reportsreceived from the Industrial Foundation, noted thatMay had some seven injuries that were a matter ofpublic record (indicating that a claim had beenmade) while he had stated on his application that hewas over 50 years of age and had listed only oneinjury.At this time, the Employer decided that Maywas accident prone and ineligible for reemployment.TheHondo'eligibilityformula applied hereinlimits eligibility to those roughnecks who have beenemployed by the Employer for a minimum of 10working days during the 90 calendar-day periodpreceding the issuance of the Decision and Directionof Election, "and who have not been terminated forcause or quit voluntarily prior to completion of thelast job for which they were employed. . . ." TheRegionalDirector concluded thatMay -met thiseligibilityformula, despite the fact that he wasineligible for rehire.In its request for review, the Employer assertsthatunder its standard practice of checkingemployment applications for accuracy with respectto injuries which are a matter of public record, if aman falsifies his prior injuries, he is terminated-, orifhe is not presently working, the supervisors arenotified not to rehire the man. The Employer arguesthat, in the circumstances, as May will never againbe employed by it,,he should not be found eligible tovote. The Petitioner, as above indicated, has statedthat it agrees with the Employer's position.In the circumstances, we conclude that the actiontaken by the Employer upon learning the factsconcerningMay's accident record, occurring as itdid prior to the election, was tantamount to aremoval of his name from the Employer's list ofroughnecks available for reemployment.We find,therefore, thatMay was ineligible to vote in theelection, and the challenge to his ballot is herebysustained.Accordingly, as the revised tally shows that thePetitionerhas received a majority of the validballots cast in the election, we shall certify thePetitioneras the exclusive representative of theemployees in the appropriate unit.'Hondo Drilling Company.NS.L ,164 NLRB No 67.174 NLRB No. 10 36DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVEIt ishereby certified that Local 826, InternationalUnion of Operating Engineers, AFL-CIO, has beendesignatedand selected by a majority of theemployees of the Employer in the unit hereinbeforefound appropriate, as their representative for thepurposes of collective bargaining, and that, pursuanttoSection 9(a) of the Act, as amended, the saidlabor organization is the exclusive representative ofallemployees in such unit for the purposes ofcollective bargaining' with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.